UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT



                             No. 96-6138



KENNETH M. DUKES,

                                              Plaintiff - Appellant,

          versus

FRANKLIN FREEMAN, Secretary of State; LYNN
PHILLIPS, Director of Prisons; PHILE HOLES-
HOUSER, Hearing Officer; J. R. MULLINAX, Of-
fice Administrator; JACK WARD, Superintendent;
BOBBY INVESTIGATING OFFICER; JUANITA H. BAKER,
Parole Chairman; ELBERT T. BUCK, JR., WILLIAM
A. LOWRY; CHARLES L. MANN; PEGGY STAMEY;
RICKEY DALE BROCK,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Middle Dis-
trict of North Carolina, at Salisbury. N. Carlton Tilley, Jr.,
District Judge. (CA-94-573-4)

Submitted:   September 20, 1996            Decided:   October 3, 1996


Before NIEMEYER, HAMILTON, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kenneth M. Dukes, Appellant Pro Se. Jacob Leonard Safron, Special
Deputy Attorney General, Raleigh, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
2
PER CURIAM:

     Appellant appeals from the district court's order denying

relief on his 42 U.S.C. § 1983 (1994) complaint. We have reviewed

the record and the district court's opinion and find no reversible

error. Accordingly, we affirm on the reasoning of the district

court. Dukes v. Freeman, No. CA-94-573-4 (M.D.N.C. Dec. 13, 1995).
We dispense with oral argument because the facts and legal conten-

tions are adequately presented in the materials before the court

and argument would not aid the decisional process.




                                                         AFFIRMED




                                3